

SAVVIS
A CenturyLink Company
 





SAVVIS MASTER SERVICES AGREEMENT
 
EXHIBIT 10.1


Company Name: The ULTIMATE SOFTWARE GROUP of CANADA, INC.,
MSA: MSA1296959















THIS MASTER SERVICES AGREEMENT ("MSA") is
by and between Savvis Communications Canada, Inc. and its affiliates ("Savvis")
and THE ULTIMATE SOFTWARE GROUP OF CANADA, INC., a corporation registered in
accordance with the laws of Ontario, Canada ("Customer") and is entered into as
of the date it is accepted by Savvis following Customer's execution ("Effective
Date").


1. Services. Savvis will provide the Services in accordance with the Agreement.
The "Agreement" means this MSA plus all applicable Service Schedules, Savvis
Service Guides, Service Orders, Statements of Work ("SOWs"), service level
agreements ("SLAs") and any other documents that are expressly incorporated
herein (collectively "Service Attachments"). Neither party will be bound by any
Service Order or SOW unless executed by the parties.


2.Term. The term of the Agreement will commence on the Effective Date and
continue until the expiration of the last Service term as set forth in the
applicable Service Order or SOW, unless earlier terminated in accordance with
the Agreement ("Term").


3.Billing. Billing for each Service shall commence on the Billing Commencement
Date ("BCD"), as defined in the applicable Service Schedule. Except as may
otherwise be set forth in the applicable Service Order or SOW, (a) monthly
recurring charges ("MRCs") will be billed monthly in advance, (b) varying or
usage-based charges will be billed monthly in arrears and (c) installation or
other non-recurring charges will be billed upon the Billing Commencement Date.


4. Payment.


4.1    Invoiced undisputed amounts are due in full within 30 days after the date
of electronic receipt of the invoice by Customer ("Due Date"). In addition to
the Service charges, Customer will pay all. applicable Taxes. Any undisputed
amount not received by the Due Date will be past due and subject to interest at
the lesser of one (1 %) percent per month or the highest rate permitted by
applicable law and the prevailing party in any such action shall be entitled to
reimbursement from the non-prevailing party of attorneys' fees and costs
incurred in connection with same. Savvis may, upon 30
 
days prior notice, require a deposit if Customer has failed to pay its invoices
by the Due Date three times in any twelve month period or if there has been a
material, adverse change in its financial condition. Savvis may otherwise
increase applicable charges as set forth on a particular Service Order or upon
prior written notice during any automatic renewal term. Notwithstanding the
foregoing, Savvis may not, during the term of a Service Order, increase any
charge(s) for those Services purchased pursuant to such Service Order except for
power pass through charges, provided increases are not more than once every
twelve (12) months and the amount of any such rate increase shall be in
proportion to the power utility cost increase approved by the applicable
regulatory body.


4.2. To dispute a charge on an invoice, Customer must identify the specific
charge in dispute and provide a written explanation of the basis of the dispute
by the Due Date. The parties will work in good faith to resolve the dispute. If
Savvis determines that a disputed charge is in error, Savvis shall issue a
credit or reverse the amount incorrectly billed. If Savvis believes in good
faith that a disputed charge was billed correctly, Savvis shall invoke the
procedure for dispute resolution pursuant to section 22(a).


5. Compliance and Security. Each party shall comply with all laws and
regulations applicable to the provision (in the case of Savvis) and use (in the
case of Customer) of the Services provided hereunder. Savvis has adopted and
implemented,    and shall maintain throughout the Term, a formal documented
corporate information security program designed to comply with applicable laws
and protect Customer Data (defined    below)    from loss, misuse and
unauthorized access or disclosure. Such program
includes    reasonable    administrative, physical    and
technical    safeguards,        annual    employee     security awareness
training and formal information security policies and/or procedures. To the
extent that background checks ·do not violate the laws of the jurisdiction
governing this Agreement, for Savvis employees that will have physical access to
Customer equipment and Customer Data, Savvis will at the point in time a
Canadian employee is hired by Savvis background check such employee. The
background check will include a screening to identify





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------












individuals with a criminal record containing a felony conviction and will
consist of (i) a Canadian Police Information Centre (CPIC) screening, (ii) an
International Employment Verification and (iii) an International Education
Verification. Savvis will not relocate Customer equipment containing Customer
Data/Assets outside Canada. The Savvis information security program is subject
to reasonable changes by Savvis from time to time provided, if such change(s)
result in any substantive downgrade of the Savvis security program in existence
as of the Effective Date of this Agreement, then Customer may upon thirty (30)
days written notice to Savvis, terminate the Agreement without incurring early
termination charges; provided the notice will specify the reason for such
termination. Customer will ensure that all Customer Data stored or transmitted
via the Service complies with all applicable laws and reasonable information
security practices, including without limitation those relating to the
encryption of data.


5.2    In addition, as of the Effective Date, Savvis has completed a SOC1
(SSAE16/ISAE3402) Type II audit in certain data centers, including but not
limited to its data centers located in Montreal, Toronto, and Vancouver, and
will continue to conduct such SOC1 Type II audits or audits of a similar
standard, of the physical and environmental security controls in those
facilities where Customer equipment is located. Such audits will be performed
throughout the Term of this Agreement by a recognized third-party audit firm,
based on the recognized audit standard SSAE 16, ISAE 3402 or a similar standard,
on an annual basis in which the report will cover a period of one year. Savvis
shall provide a general SOC Bridge Letter for the period from the Report end
through December 31. For avoidance of doubt, Savvis will only provide a general
SOC Bridge Letter and will not provide ad hoc Bridge Letters. Savvis shall make
available upon request by Customer a copy of the then-available SOCl Type II or
equivalent report (the "Report") and Bridge Letter, which Report and Bridge
Letter is Savvis Confidential    Information. If    any    annual    Report
identifies a material deficiency on a material aspect of the Service, Customer
reserves the right to conduct its own audit at its own expense and/or exercise
contract        cancellation    or termination    rights after allowing a thirty
(30) day period for Savvis to remedy the material deficiency.    Customer may
submit requests for the Report on behalf of its customers and prospective
customers to Savvis directly by emailing the request to Savvis.        Customer
will provide the
following information in connection with such request:
 
(a)
Savvis' Customer legal name, (b) Customer

Number, (c)contact info of person receiving Report,
(d) relationship with Customer, (e) Savvis data center where hosted, (f) reason
for request. The Customer and the person receiving the Report will execute a
Savvis provided NDA before viewing the Report via Savvis' click-through NDA.


SAVVIS HEREBY AGREES THAT IT SHALL PROVIDE SIX (6) MONTHS ADVANCE WRITTEN NOTICE
TO CUSTOMER IN THE EVENT SAVVIS INTENDS TO CEASE PERFORMING SOC 1 OR EQUIVALENT
AUDITS IN ANY DATA CENTER WHERE CUSTOMER EQUIPMENT IS LOCATED. In the event
Savvis fails to provide such notice, or ceases performing SSAE 16 or equivalent
audits, Customer may, upon thirty (30) days' notice to Savvis, terminate this
Agreement, any and all Service Attachments, and the Services in such data center
without liability and without incurring early termination charges.


Savvis acknowledges that Customer engages in an annual ISO 27001 certification
audit, or equivalent, for the applicable services provided per data center
location. Savvis will provide. reasonable access with reasonable notice from
Customer, to appropriate personnel, applicable policies, procedures, physical
security . and environmental controls of each data center in which Customer
Equipment resides, and those records, logs and reports related to Customer
Equipment, to enable Customer and Customer's Auditor to conduct appropriate
audits relating to Savvis performance of this Agreement and that demonstrate the
existence and adherence to physical security and environmental controls
applicable for maintaining ISO certifications, or equivalents. For avoidance of
doubt, Savvis does not make any representations regarding ISO certification in
the US or Canada.


In the event Customer is required by relevant regulatory authorities or its
Customers to conduct audits more frequently, Savvis will make reasonable efforts
to accommodate Customer's request provided that Customer promptly provides
Savvis such information regarding the regulatory requirement and Customer agrees
to pay for audit services.




6.Security Incident Response and Breach Notification. Savvis shall in good faith
endeavor to







--------------------------------------------------------------------------------



notify Customer of security incidents as soon as pos ible (but_ not more than
twenty-hour (24) hours) of f1rst learnmg of an incident involving an actual or
potential security violation involving Customer Data or asset. An "incident"
includes any unauthorized acquisition, access, use, or disclosure of Customer a
a. Savvis shall inform Customer about security mc1dent response activities in
reasonable intervals until the incident is resolved and the parties shall
reasonably cooperate with one another in order to comply with any applicable
laws regarding notification as a result of an incident involving Customer Data.
7.    Audits Customer may, up to three (3) times eac_h calendar year, at its own
expense, perform a rev1ew of the· performance, and service levels of the
Service(s) provided under this Agreement ("Service Review"). Savvis shall
reasonably cooperate with Customer in its performance of the Service Review and
shall make available to Customer documents and records related to the
Service(s), provided that such documents are reasonably made available to its
customers.    Savvis shall    provide Customer    with reasonable access to the
Data Center(s) for the sole purpose of Customer's inspection of the equipment
and facilities which are solely dedicated to providing the Service(s) to
Customer. For the purposes of clarification, access will be given to areas
evidencing physical security controls, environmental controls (including power
and air conditioning), and floor space. No access will be given to areas of the
Data Center    housing    managed    services    or dedicated customer areas.
Such access must be within Savvis' normal business hours and must be scheduled
at least ten (10) business days in advance, as mutually agreed upon in good
faith by the parties, and Customer shall be escorted by Savvis personnel during
this period of access.        Savvis will provide escort support at no
additional charge for up to four (4) hours for the first Service Review.
Additional time for the first Service review and subsequent Service Reviews
within a calendar year shall be subject to reasonable charge and execution of a
Service Order executed by the parties. . ,if physical inspection is not
permitted or practical, Savvis will review with Customer logical
diagrams,        rack    elevations,    and/or    equipment inventory lists
documenting in detail the installed Service(s).    The Service Review and any
findings related thereto shall be treated by Customer as Confidential
Information .. In the event that the parties agree that a problem has been
uncovered by a Service Review, Customer may perform a follow-up Service Review
within the same calendar year and on the same terms as the initial Service
Review.


8.Use of Service. Customer and its End Users will not use or access the Services
or any Savvis data center in a manner that: materially interferes with or
 
harms the Savvis infrastructure or any third parties; or is tortious or violates
any third party right. Customer agrees to defend, indemnify and hold Savvis
harmless from third party claims, losses; damages, liabilities, costs and
expenses, including, without limitation, reasonable attorneys' fees arising from
non-compliance with the preceding sentence.


9.Termination. Either party may terminate the Agreement or affected Services (i)
upon 30 days prior written notice in the event of a material, uncured breach of
the Agreement (unless a different notice period is expressly set forth in the
Agreement) ; or (ii) m accordance with any other express term contained in the
Agreement. Savvis may suspend the affected Service: (a) upon five (5) days'
written notice in the event of any uncured payment default; or (b) upon ten (10)
days' notice in the event Customer violates Section 8 except in the case of
threat of imminent harm or damage to Savvis, Customer or third party personnel,
equipment, or Service or by order of competent    legal    authority;    in
which    case    any suspension shall be immediate however Savvis shall provide
immediate notice of any such suspension to Custom r as soon as is reasonably
practicable, and must remstate the suspended service upon cure of such
violation. If Customer terminates an ordered Service prior to its BCD, Customer
will pay a cancellation fee equal to one month's projected MRC, plus all
non-refundable out-of-pocket costs incurred by or imposed upon Savvis (e.g.,
ordered equipment licenses, carrier termination charges). If the Service o this
Agreement is terminated either by Savvis for cause or by Customer for any reason
other than cause prior to the conclusion of the applicable Service Term, then
Customer shall be liable for: (a) an early termination charge equal to 50% of
the theri current MRC being paid by Customer for the affected Services
multiplied by the number of months remaining in the Service term    unless
otherwise set forth in an applicable Service Order; (b) Service charges accrued
but unpaid as of the termination date; and (c) any on-refundable out-of-pocket
costs incurred by or Imposed upon Savvis (e.g., ordered equipment licenses,
carrier termination charges). The parties







--------------------------------------------------------------------------------



agree that any cancellation fees and early termination charges set forth in the
Agreement constitute liquidated damages based on fairly estimated harm to Savvis
and are not intended as a penalty. To the extent the Agreement becomes subject
to provisions of the law of the Province of Quebec, the parties hereto agree
that such fees and early termination charges represent an assessment. of
anticipated damages and the foregoing is a penal cause solely as such term is
used in the Civil Code of Quebec, the parties hereto expressly renouncing their
rights under Articles 2125, 2126 and 2129 of the Civil Code of Quebec. If a
particular Service is terminated upon which another service is dependent, all
such dependent services shall be deemed to be terminated as well.


10. Tours. Customer shall have the right to toUr the Facility with its customers
and prospective customers upon three (3) business days' advance notice to Savvis
so long as such tours are mutually scheduled in good faith by the parties, and
are attended by a representative of Customer. Savvis acknowledges as part of
this Agreement that Customer shall have its customers inspect and tour the
Facility. Subject to the limitations set forth in this Section, Savvis will
permit such tours. Customer and its customers and prospective customers must at
all times comply with Savvis's security policies and procedures.


10.Representations and Warranties. Each party represents and warrants, and
covenants that, as of the Effective Date and at all times during the Term of
this Agreement, it is duly organized, in good standing and legally qualified to
do business in the jurisdiction in which the Savvis Premises designated for use
by Customer are located (and has all required licenses, permits and other such
items), and that this Agreement has been fully authorized by each party and no
further approvals are required. Savvis further represents and warrants that the
Services rendered pursuant to this Agreement shall be performed in accordance
with the applicable SLAs, which provide Customer's sole and exclusive remedies
for any Service deficiencies, and in accordance with any and all applicable
laws, codes, rules, regulations or other governmental or regulatory
requirements.
11.Disclaimer of Warranties. THE FOLLOWING DISCLAIMERS SHALL NOT LIMIT
CUSTOMER'S ABILITY TO SEEK ANY APPLICABLE SLA REMEDIES INCLUDING BUT NOT LIMITED
TO CREDITS AND TERMINATION RIGHTS CONTAINED IN SUCH SLA. THE SERVICES AND ANY
RELATED EQUIPMENT, EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT, SOFTWARE
AND OTHER MATERIALS PROVIDED BY SAVVIS IN CONNECTION WITH THE SERVICES ARE
PROVIDED WITHOUT ANY WARRANTIES OF ANY KIND, WHETHER STATUTORY, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO, WARRANTIES OF TITLE,
 
NONINFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, ACCURACY,
COMPLETENESS, COMPATIBILITY OF SOFTWARE OR EQUIPMENT, OR ANY RESULTS TO BE
ACHIEVED THEREFROM. SAVVIS MAKES NO WARRANTIES OR REPRESENTATIONS THAT ANY
SERVICE WILL BE FREE FROM LOSS OR LIABILITY ARISING OUT OF HACKING OR SIMILAR
MALICIOUS ACTIVITY, OR ANY ACT OR OMISSION OF THE CUSTOMER.


12.Limitation on Liabilitv. (a) EXCEPT FOR BREACH OF CONFIDENTIALITY
OBLIGATIONS, INDEMNIFICATION, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, NEITHER
PARTY, NOR ITS AFFILIATES, CONTRACTORS, SUPPLIERS OR AGENTS, SHALL BE LIABLE FOR
ANY INDIRECT, INCIDENTAL, SPECIAL, RELIANCE, PUNITIVE, CONSEQUENTIAL DAMAGES,
ANY LOST OR IMPUTED PROFITS OR REVENUES, REGARDLESS OF THE LEGAL THEORY UNDER
WHICH SUCH LIABILITY IS ASSERTED, AND REGARDLESS OF WHETHER A PARTY HAD BEEN
ADVISED OF THE POSSIBILITY OF. SUCH LIABILITY. EXCEPT FOR BREACH OF
CONFIDENTIALITY OBLIGATIONS, SAVVIS' INDEMNIFICATION OBLIGATION UNDER SECTION 13
(INTELLECTUAL PROPERTY INFRINGEMENT) (BUT WHICH IS SUBJECT TO SUBSECTION 12(b)
BELOW), GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AND CUSTOMER'S PAYMENT
OBLIGATIONS HEREUNDER AND CUSTOMER'S OBLIGATIONS SET FORTH IN SECTION 8 (BUT
WHICH ARE SUBJECT TO SUBSECTION 12(b) BELOW), THE TOTAL AGGREGATE LIABILITY OF
EACH PARTY ARISING FROM OR RELATED TO THIS AGREEMENT SHALL BE LIMITED TO TWENTY
FOUR (24) TIMES THE MONTHLY RECURRING CHARGES PAID OR PAYABLE IN THE MONTH
IMMEDIATELY PRECEDING THE DATE IN WHICH THE CLAIM ARISES ("GENERAL LIABILITY
CAP").


(b)
NOTWITHSTANDING THE LIMITATIONS ON








--------------------------------------------------------------------------------



DAMAGES SET FORTH IN SUBSECTION 12(a) ABOVE, THE GENERAL LIABILITY CAP WILL NOT
APPLY (AND NO CAP WILL APPLY) TO: (i) SAVVIS' INDEMNIFICATION OBLIGATIONS UNDER
SECTION 13, TO THE EXTENT ARISING FROM CUSTOMER'S USE OF SAWIS-OWNED TECHNOLOGY;
OR (ii) CUSTOMER'S INDEMNIFICATION OBLIGATIONS UNDER SECTION 8 TO THE EXTENT
ARISING FROM THIRD PARTY CLAIMS FOR PERSONAL INJURY OR PROPERTY DAMAGE. THE
TOTAL AGGREGATE LIABILITY OF SAVVIS WITH RESPECT TO ITS INDEMNIFICATION
OBLIGATIONS UNDER SECTION 13 (INTELLECTUAL PROPERTY INFRINGEMENT) TO THE EXTENT
ARISING FROM CUSTOMER'S USE OF THIRD­ PARTY TECHNOLOGY OR MATERIALS PROVIDED BY
SAVVIS IN CONNECTION WITH THE SERVICES, AND THE TOTAL AGGREGATE LIABILITY OF
CUSTOMER WITH RESPECT TO . ITS INDEMNIFICATION OBLIGATIONS UNDER SECTION 8
(EXCEPT WITH RESPECT TO THIRD PARTY PERSONAL INJURY OR PROPERTY DAMAGE), SHALL
BE LIMITED TO THIRTY SIX (36) TIMES THE MONTHLY RECURRING CHARGES PAID OR
PAYABLE IN THE MONTH IMMEDIATELY PRECEDING THE DATE IN WHICH THE CLAIM ARISES
("SPECIAL CAP").


13.lntellectual Property Infringement. Savvis shall, at its own expense,
including attorneys' fees and costs, defend, indemnify and hold Customer
harmless against any claim, demand or suit made or brought against Customer by a
third party alleging that Customer's use of the Services as allowed hereunder
·infringes, violates or misappropriates the patent, copyright, trade secret,
trademark rights, or other intellectual property right of a third party and
Savvis shall pay any costs of settlement or any damages finally awarded against
Customer. Savvis shall have no obligation hereunder to the extent that a claim
arises from (a) the combination, use or operation of any Services with any
service or product not provided by Savvis (other than combinations approved in
writing by Savvis) provided that such infringement or violation would have been
avoided without such combination, use or operation; (b) any modification of the
Services made by Customer or by any party at Customer's direction provided that
such infringement or violation would have been avoided without such modification
; (c) use by Customer of other than the then current unaltered release of any
software used in the Services provided that such infringement or violation would
have been avoided without such use, or (d) use or operation by Customer or its
agents or contractors of the Service other than in accordance with this
Agreement. This Section 13 provides the sole and exclusive obligations and
remedies of the parties in connection with any third party claim, suit or other
demand described herein.


 
14.Confidentiality. Neither party shall, without the prior written consent of
the other party, use or disclose, disseminate, communicate, directly or
indirectly, the Confidential Information of the other party during the Term of
this Agreement and for five
(5) years following the expiration or termination hereof. Each party will take
all reasonable precautions to protect the other party's Confidential
Information, using at least the same protections and standard of care as it uses
to maintain the confidentiality of its own Confidential Information.
Notwithstanding the foregoing, a party may disclose Confidential Information:
(i) to any consultants, contractors, and counsel who have a need to know in
connection with this Agreement and have executed a reasonably protective
non-disclosure agreement, containing the at least the same degree of protection
of Confidential Information as in this Agreement, with the disclosing party, or
(ii) pursuant to legal process; provided that, the disclosing party shall,
unless legally prohibited, provide the non-disclosing party with reasonable
prior written notice sufficient to permit it an opportunity to contest such
disclosure.


15.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein, without regard to its principles for resolving
conflicts of law. In the event of litigation, each party expressly waives its
right to have its claims or defenses heard by a jury.


16.Force Majeure. Neither party will be liable for any failure or delay in its
performance under the Agreement (other than a failure to comply with payment
obligations) due to an event beyond a party's reasonable control ("Force Majeure
Event"). If a Force Majeure Event prevents the provision of Service for a period
of 30 days, either party may terminate the affected Service by providing 30 days
written notice to the other party.


17.Notices. All notices required to be given hereunder shall be in writing and
deemed given if sent to the addressee specified below either (a) by registered
international mail with delivery


confirmation, return receipt requested, postage prepaid, three days after such
mailing; or (b) by national or international overnight courier service, the next
business day. Customer's Service disconnect, termination or non-renewal notices
must include an additional copy to Attn: Client Solutions, 2355 Dulles Corner
Blvd., Ste. 300, Herndon, VA 20171. Other routine operational notices (e.g.,
notice reminder of non-payment) may be sent via facsimile or email and will be
deemed given on the day such notice is delivered.











--------------------------------------------------------------------------------



To Savvis:
Savvis Communications Canada, Inc.
6800 Millcreek Drive
Mississauga, Ontario L5N 4J9
Canada
Attn: Legal


To Savvis:
Savvis Communications Corporation
1Savvis Parkway St Louis, Missouri United States 63017
Attn: General Counsel


To THE ULTIMATE SOFTWARE GROUP OF CANADA, INC.:
THE ULTIMATE SOFTWARE GROUP OF CANADA,
INC.,
C/0 2000 ULTIMATE WAY
WESTON, Florida United States 33326
Attn: General Counsel


18.Insurance. Each party shall carry and maintain during the Term, at its own
cost and expense, insurance, as follows (and provide the other with proof upon
request): for Customer, commercial general liability $1 million per occurrence
and $2 million aggregate; and for Savvis, $10 million per occurrence and
aggregate for commercial general liability;


19.Maintenance. Customer acknowledges that the Services may be subject to
routine maintenance or repair and agrees to reasonably cooperate in a timely
manner and provide reasonable access and assistance as necessary to allow such
maintenance or repair.
20. Waiver. Except as otherwise expressly set forth in the Agreement, neither
party's failure to insist upon strict performance of any provision of the
Agreement shall be construed as a waiver of any of its rights hereunder. Neither
the course of conduct between parties nor trade practice shall act to modify any
provision of the Agreement. To the extent the Agreement becomes subject to
provisions of the law of the Province of Quebec, the parties hereto expressly
renounce their rights under Articles 2100, 2102-2104 (inclusive), 2107-2109
(inclusive), 2111 and 2113-2115 (inclusive) of the Civil Code of Quebec.


21.Language. The parties have expressly required that this Agreement and all
document and notices relating hereto be drafted in English only. Les parties aux
presentes ant expressement exige que Ia presente
 
convention et tous les documents et avis qui y sont afferents soient rediges en
anglais seu/ement.


22.Dispute Resolution. The parties will attempt in good faith to resolve all
disputes, disagreements or claims relating to this Agreement or any Service
Attachment.


(a) Billing Disputes.    To dispute a charge on an invoice, Customer must
identify the specific charge in dispute and provide a written explanation of the
basis of the dispute by the Due Date. Customer may withhold payment of a charge
subject to good faith dispute provided (i) Customer pays the undisputed portion
of all charges by the Due Date; and (ii) Customer cooperates reasonably with
Savvis' efforts to investigate and resolve the dispute. If Savvis determines
that a disputed charge is in error, Savvis shall issue a credit or reverse the
amount incorrectly billed. If Savvis determines in good faith that a disputed
charge was billed correctly, Customer's payment shall be due no later than ten
(10) days after Savvis provides notice of such determination. If Customer
disputes Savvis' findings the parties agree to have senior management from each
party meet within ten (10) days to mediate the dispute. If, after senior
management from both parties meet Savvis determines in good faith that a
disputed charge was billed correctly, Customer's payment shall be due no later
than ten ( 10) days after Savvis provides notice of such determination. If a
billing dispute still exists, each party shall have the right to commence any
legal proceeding as permitted by law. (b) Other Disputes. Except with respect to
billing disputes, which is


covered under subsection (a) above, and in situations in which injunctive relief
is necessary, if any dispute arises between the parties in connection with this
Agreement,. the disputed matter shall be referred to the parties' respective
executives who are responsible for administration of this Agreement for
resolution. In the event these executives fail to resolve the dispute within
fifteen ( 15) days after the referral of the dispute to them, or such longer
period as agreed to in writing by the parties, each party shall have the right
to commence any legal proceeding as permitted by law.


Each party waives any right to a jury trial in any proceeding arising out of or
related to this Agreement or any Services Transaction.


23.Savvis Responsibilities.    Savvis will use reasonable efforts to cause the
Savvis data centre (the "Facility") to be maintained in efficient working order
in accordance with this Agreement. Savvis will, except for emergency situations,
give Customer seven





--------------------------------------------------------------------------------



(7) business days' notice in writing electronically and via the Savvis portal
prior to initiating a planned maintenance operation, of the timing and scope of
such planned maintenance operation. Savvis will use all reasonable efforts to
conduct planned maintenance outages, if any, of the Facility during the
maintenance windows as defined in the Savvis Customer Guide and Information
Handbook.


24.Miscellaneous. All provisions in the Agreement which by their nature are
intended to survive expiration or termination shall so survive. If any term
of    the    Agreement    is    held    unenforceable,    the unenforceable term
shall be construed as nearly as possible to reflect the original intent of the
parties and. the remaining terms shall remain in effect. The Agreement is
intended solely for Savvis and Customer and does not provide any third party
with any right or benefit. Neither party may assign this Agreement or any
portion hereof without the other party's prior
written    consent,    which    consent    shall    not    be unreasonably
withheld or delayed. Notwithstanding the foregoing, either party may assign this
Agreement or a portion thereof: (i) in the event of a merger in which the party
is not the surviving entity; (ii) in the event of a sale of all or substantially
all of its assets; or (iii) to any party that controls, is controlled by or is
in common control with such party without the consent of the other party.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns. In the event of conflict among terms, the order of priority shall be as
follows: the Service Schedule, then this MSA, then the SSG, and then the
Service. Order with the latest date. Except as otherwise set forth herein, all
amendments to the Agreement shall be in writing and signed by the parties'
authorized representatives. This MSA together with all applicable Service
Attachments constitutes the entire agreement of the parties with respect to the
Services and supersedes any other prior or contemporaneous agreement or
understandings, whether oral or written, related to the subject matter hereof.
All handwritten or typed modifications to the Agreement which are not mutually
agreed to in writing are null and void. Savvis will be responsible for the acts
or omissions of its subcontractor and agents who perform services in connection
with the provision of Services to Customer hereunder, to the same extent that
Savvis is responsible to Customer under this Agreement.


25. Definitions.


"Confidential        Information"        means            non-public information
of the parties hereto relating to their
business    activities,    financial    affairs,    technology, marketing or
sales plans that is exchanged by the parties in the formation and implementation
of
 
the Agreement. Confidential Information includes the terms and pricing of the
Agreement. Confidential Information includes any information that is non­ public
information of a party, and anything which by virtue of its nature would
naturally be considered to be confidential information, including but not
limited to the parties' business, operations and, plans, its
processes,    trade    secrets,    names,        and        personal information
of any other kind of a party, and its
respective        employees,    and        specifically        includes customer
lists, and prospective customer lists, of either party; provided, to the extent
Confidential Information is also Customer Data, as defined below, then, (except
for the willful misconduct or intentional acts of Savvis employees, personnel,
subcontractors or agents), Savvis' obligations with respect to such Customer
Data will be set forth in Section 5 only, and
not    subject    to    Section        14    (Confidentiality). Confidential
Information shall not include information which, when the receiving party can
prove by documentation reasonably acceptable to disclosing party: (i) is or
becomes public knowledge through no breach of the Agreement by the receiving
party, (ii) is received by recipient from a third party not under a duty of
confidence, or (iii) is already known or is independently developed by the
receiving party without use of the Confidential Information.


"Customer Data" means any data or other information or materials of any kind
provided by Customer for storage or service under this Agreement, whether owned
by Customer, its customers or other third parties.


"End Users" means Customer's end-users, customers, agents or any other third
parties who utilize or access the Services or Savvis data centers via the
Services provided hereunder.


"Savvis Service Guide" (or "SSG") means the product-specific Service guide that
includes technical specifications which can be found at
http://www.savvis.net/ssg, which Savvis may modify from time to time, effective
upon posting on the website.


"Service" means the service provided by Savvis and/or its licensors and
contractors as set forth on the Service Order of SOW.


"Service Order" means a service order request submitted on a form issued by
Savvis and signed by Customer that includes the type and details of the specific
Services ordered by Customer.


"Service Schedule" means those service descriptions providing additional terms
pursuant to which Savvis will provide and Customer shall purchase the Services
described therein.





--------------------------------------------------------------------------------





"SLA Attachment" means the attachment that sets forth the SLA applicable to each
individual Service, if any, which provides Customer's sole and exclusive
remedies for an Service quality or performance deficiencies or failures of any
kind (e.g., uptime, latency). To clarify, such sole and exclusive SLA remedies
shall not apply to breaches of unrelated obligations under the Agreement such as
infringement, confidentiality, etc. Savvis may modify SLAs during a renewal term
upon 60 days' written notice.


"Taxes" means any applicable foreign, federal, state, provincial, or local taxes
and charges assessed or incurred in connection with the Service, including
without limitation, all governmental excise, use, sales, value-added, or
occupational levies and environmental assessments or charges, regulatory
administration and similar pass through fees, and other similar surcharges and
levies, but excluding any taxes based on Savvis' net income.


The parties have read and agree to the terms of this MSA and any applicable
Service Attachments, all of which are made a part of the Agreement.


SAVVIS Communications Canada, Inc.


Name: /s/ James Parker
Title:
Date: 4/30/2013


THE ULTIMATE SOFTWARE GROUP OF CANADA, INC.


Name: /s/ Robert Manne
Title:      Vice President
Date: 3/28/2013





